Citation Nr: 1228075	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  07-06 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeffrey Marion, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from March 1989 to December 1993, and from March 1995 to March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2006 rating decision that was issued by the Regional Office (RO) in Cleveland, Ohio. 

The Board notes that the Veteran's original claim was for service connection for PTSD and major depressive disorder.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (Court) held that claims for service connection for one psychiatric disorder are to be read inclusively to encompass any diagnosed psychiatric disorder.  The record contains a diagnosis of bipolar disorder.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for PTSD, and service connection for an acquired psychiatric disorder to include major depressive disorder and bipolar disorder.  See Clemons 23 Vet. App. at 9. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD, a bipolar disorder, and a major depressive disorder.  After a careful review of the evidence of record, the Board finds that further development is needed prior to deciding the claim.

Regarding the issue of service connection for PTSD, in an April 2012 VA Form 9, the Veteran's representative referenced buddy statements which had been submitted in April 2012 as corroboration of the Veteran's claimed stressors.  A review of the paper claim file shows these buddy statements have not been associated with the claim file.  Moreover, the Board has reviewed the Veteran's Virtual VA file which contains numerous VA outpatient treatment records, however, the referenced buddy statements are not part of the Virtual VA file.  These statements must be associated with the claim file.

In regard to the claim for service connection for an acquired psychiatric disorder, in a March 2007 letter, the Veteran's representative argued that the Veteran's depression had been caused by his service connected disabilities.  The RO has not adjudicated the issue on the basis of secondary service connection.  On remand, the RO should provide the Veteran with a VA examination to determine what, if any, relationship there is between his major depressive disorder and his service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claim file the buddy statements submitted by the Veteran on April 5, 2012.  If the statements are not within the possession of the RO, the RO should contact the Veteran and his attorney and inform them that they do not have the buddy statements and ask that the Veteran submit copies of the same.  Appellant and his representative should also be provided with appropriate notice and assistance in developing the claim of secondary service connection for an acquired psychiatric disorder.

2.  After the development above has been completed, the RO should afford the Veteran a VA examination to determine the nature and etiology of any currently found acquired psychiatric disorder to include major depressive disorder.  The examiner is to be provided access to the claims folder.  The examiner must specify in the report that the claims file has been reviewed.  The examination must be conducted by a VA psychiatrist or psychologist or such professional with whom the VA has contracted.  All necessary tests and studies should be performed.  The examiner should determine the diagnosis of the primary psychiatric disorder.  Thereafter, the examiner should enter an opinion as to the etiology of the disorder found.  This should include whether the disorder is more likely than not (50 percent probability or more) due to an in-service occurrence or event.  The examiner should also indicate whether the psychiatric disorder found is proximately due to, the result of, or aggravated (permanently made worse) by the service connected disorders.  A complete rationale for any opinion rendered must be provided.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After completion of the above development, the Veteran's claims should be re-adjudicated, to include service connection for PTSD and an acquired psychiatric disorder, including major depressive disorder and PTSD.  If the determination remains unfavorable to the Veteran, he and his attorney should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.  The Board does not intimate any opinion as to the ultimate outcome in this case by the action taken herein.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


